DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 18, 2020 was filed before the mailing date of the firs.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
This first action on the merits is in response to the application filed on June 18, 2020. Claims 1-17 are pending and have been examined.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 11 recite: “discriminate a state of a customer in a store”. Discriminate a state of a customer in a store renders the claim indefinite because it is unclear how the state of the customer is discriminated. The metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the manner in which the state of the customer is discriminated.
Claims 2-10 and 12-17 inherit the deficiency noted in claims 1 and 11, and therefore are also rejected. 
For the purposes of examination the Examiner will interpret the manner of discriminating a state of a customer in a store as any method for discriminating a state of a customer in a store.
	
	


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the notification system, as claimed in claims 1-10, is directed to a machine. Additionally, the computer-implemented method, as claimed in claims 11-17, is directed to a process. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of managing between people. Specifically, representative claim 1 recites the abstract idea of: 
discriminate a state of a customer in a store; and
when a specific state by the customer is discriminated, transmit first information corresponding to the specific state to a plurality of store clerks in the store.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of managing interactions between people, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a notification system, a computer, and a plurality of electronic devices..
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of managing interactions between people occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 1 is directed to an abstract idea.

In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-10 do not aid in the eligibility of independent claim 1. For example, claims 2-6 and 10 merely further define the abstract limitations of claim 1. Additionally, claims 7-9 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that claims 7-9 includes additional elements of a monitoring system, camera, sensor, weighted sensor, infrared sensor, and microphone. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general . These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link to a particular technological environment or field of use. 
Thus, dependent claims 2-10 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a process, claims 11-17 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 2-6 and 10. It is noted that claim 1 includes additional elements of a computer and a plurality of electronic devices. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. As such, claims 11-17 are rejected for at least similar rationale as discussed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 10-12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 20170337602 A1, herein referred to as Davis).

With respect to claim 1, Davis discloses:
A notification system comprising {Davis, see at least: fig 1, 3; [0008] the systems and methods disclosed herein can intelligently detect and notify a merchant when a customer is in need of assistance}:
at least one computer configured to {Davis, see at least: figs 1, 7; [0032] the server device(s) 102 and customer recognition system 101, the merchant server device(s) 103 and merchant system 104, the customer client device 106 and client application(s) 107, and merchant client device 110 and customer assistance application 112 communicate with each other via the network 116}:
discriminate a state of a customer in a store {Davis, see at least: [0080] the customer recognition system 101 analyzes the image portraying the customer to determine a facial expression type expressed by the customer within the image; [0083] Base on identifying a facial expression type for the customer, the customer recognition system 101 can determine the customer needs assistance ... each facial expression type can be associated with a particular customer need (i.e., state of a customer)}; and
when a specific state by the customer is discriminated, transmit first information corresponding to the specific state to a plurality of electronic devices respectively carried by store clerks in the store {Davis, see at least: figs 1, 3; [0085] Based on identifying that the customer needs assistance and/or further defining the nature of the customer need, the customer recognition system 101 notifies the merchant system 104 of the customer need; [0091] the customer recognition system can directly notify one or more merchant employees via customer assistance applications on the merchant client devices; [0092] The notification of the customer need can include various type of information to assist merchant employees to quickly and efficiently address the customer need. See also [0090]}.

With respect to claim 2, Davis discloses the system of claim 1. Davis further discloses:
wherein the at least one computer is further configured to {Davis, see at least: figs 1, 7; [0032] the server device(s) 102 and customer recognition system 101, the merchant server device(s) 103 and merchant system 104, the customer client device 106 and client application(s) 107, and merchant client device 110 and customer assistance application 112 communicate with each other via the network 116}:
receive, from the electronic devices, responses to the transmission of the first information {Davis, see at least: [0086]  a merchant employee interacts with the customer assistance application to indicate the merchant employee's status (e.g., helping a customer, on break, or available). The merchant employee status can be automatically updated … based on the merchant employee accepting or being ; and
transmit, to at least one of the electronic devices, second information corresponding to the received responses {Davis, see at least: [0094]  the customer recognition system 101 can prompt or provide via the customer assistance application 112 suggested language or a suggested question for the merchant employee to speak to the customer}.

With respect to claim 4, Davis discloses the system of claim 1. Davis further discloses:
wherein the at least one computer is further configured to transmit the first information including position information indicating a position in the store of a customer in a specific state and attribute information corresponding to the specific state {Davis, see at least: [0092] The notification of the customer need can include various type of information to assist merchant employees to quickly and efficiently address the customer need. For example, in some cases the notification provides a location of the customer; [0093] the notification can also include information regarding an identified product or product category. For instance, upon determining a product associated with a customer need, the customer recognition system 101 can locate product information within a merchant database}.

With respect to claim 5, Davis discloses the system of claim 4. Davis further discloses:
wherein the at least one computer is further configured to discriminate the state of the customer based in part on the position information {Davis, see at least: [0099] if the products in a merchant location have recently moved display locations, the customer recognition system 101 and prompt the customer to determine if the customer is looking for the recently moved product. Based on the customer response, the customer recognition system 101 can provide the new location of the product}.

With respect to claim 6, Davis discloses the system of claim 2. Davis further discloses:
wherein the at least one computer is further configured to transmit second information including information indicating an emergency degree corresponding to the specific state by the customer and a number of store clerks attending the customer {Davis, see at least: [0090] an emergency customer need (e.g., when the facial expression type of the user is associate with a panic or concerned expression) can cause the merchant system 104 to notify the three closest merchant employees relative to the customer. An extreme emergency customer need situation may notify all merchant employees located within the merchant location}.

With respect to claim 7, Davis discloses the system of claim 1. Davis further discloses:
further comprising a monitoring system configured to monitor customer action {Davis, see at least: [0077] the customer recognition system 101 can monitor a customer, predict or detect when a customer needs assistance, determine the type of assistance the customer needs, and notify the most suitable merchant employee}.

With respect to claim 8, Davis discloses the system of claim 7. Davis further discloses:
wherein the monitoring system includes at least one camera or sensor arranged to monitor the customer {Davis, see at least: [0023] the customer recognition system receives an image or image feed from a camera located within a brick-and-mortar location… the image or image feed includes an image of a customer standing next to a particular product or group of products}.

With respect to claim 10, Davis discloses the system of claim 1. Davis further discloses:
wherein the specific state is one of a commodity search by the customer, a stray child, or an abnormal action by the customer {Davis, see at least: [0099] if the products in a merchant location have .

Regarding claims 11-12 and 14-17, claims 11-12 and 14-17 are directed to a method. Claims 11-12 and 14-17 recite limitations that are parallel in nature to those addressed above for claims 1-2, 4-6, and 10, which are directed towards a system. Therefore, claims 11-12 and 14-17 are rejected for the same reasons as set forth above for claims 1-2, 4-6, and 10, respectively. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20170337602 A1, herein referred to as Davis), in view of Oberhofer (US 20100169148 A1, herein referred to as Oberhofer).

With respect to claim 3, Davis discloses the system of claim 2. Davis further discloses:
when it has been discriminated the specific state of the customer {Davis, see at least: [0083] Base on identifying a facial expression type for the customer, the customer recognition system 101 can determine the customer needs assistance},
transmit a message {Davis, see at least: [0091] the customer recognition system can directly notify one or more merchant employees via customer assistance applications on the merchant client devices; [0092] The notification of the customer need can include various type of information},
indicating the specific state of the customer has been cleared to at least one of the electronic devices {Davis, see at least: [0086] the customer assistance application sends a “helping a customer” status until the merchant employee clears the assigned customer notification}.
Although Davis discloses discriminating specific state of the customer and indicating to the electronic device that the employee has cleared the customer notification, Davis does not disclose:
when the specific state has been solved, transmit a release message indicating the specific state has been solved.
However, Oberhofer teaches:
when the specific state has been solved, transmit a release message indicating the specific state has been solved {Oberhofer, see at least: fig 5, #9; [0139] The peer offers a solution (6) posted in a forum or as blog entry or as article in a wiki, etc; [0140] The solution searcher is notified about the solution posting immediately; [0147] The solution provided by the peer was complete and thus the problem is solved (9)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the solution posting and notification as taught by Oberhofer in the notification system of Davis in order to enable customers to work together as peers in problem resolution (Oberhofer, see: [0004]).

Regarding claim 13, claim 13 is directed to a method. Claim 13 recites limitations that are parallel in nature to those addressed above for claim 3, which is directed towards a system. Therefore, claim 13 is rejected for the same reasons as set forth above for claim 3.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 20170337602 A1, herein referred to as Davis), in view of Fernandez et. al. (US 7920626 B2, herein referred to as Fernandez).

With respect to claim 9, Davis discloses the system of claim 8. Davis does not disclose:
wherein the at least one camera or sensor includes one or more weight sensors, infrared sensors or microphones.
However, Fernandez teaches:
wherein the at least one camera or sensor includes one or more weight sensors, infrared sensors or microphones {Fernandez, see at least: [6:19-22] Sensor unit 44 may include one or more video cameras, active sensor, infra-red detector, microphone, or other optical, medical, or otherwise physical monitoring or observation device to provide real-time object data}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the infrared sensors or microphones as taught by Fernandez in the notification system of Davis in order to achieve substantially improved and low-cost surveillance scalability and accessibility (Fernandez, see: [5:59-63]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.B./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625